DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 6-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4 and 6-8, attempts to claim a process without setting forth any steps involved raises an issue of indefiniteness.  Specifically, “ferritic stainless steel is used for an exhaust manifold” fails to provide any steps and is therefore indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are “use” claims that do not purport to claim a process, machine, manufacture or composition of matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chassagne et al. (EP 1919421 A1 machine translation, original of record in the IDS dated December 1, 2020; original relied upon for Table 1) in view of Nakata et al. (EP 2692891 A1 machine translation, originally of record in the IDS dated December 1, 2020), hereinafter Nakata.

Regarding claim 1, Chassagne teaches a ferritic stainless steel (Claim 1) with the composition shown in the table below (all mass%) where in l1 of table 1 Mo + Nb is 2.51% (which meets expression 1).

Element
Cl. 1 
Chassagne Cl. 1* 
Chassagne Tbl 1 l1^
C
≤ 0.020
≤ 0.03
0.016
Si
0.1-1.0
0.3-1
0.814
Mn
0.05-0.60
≤ 1
0.290
P
≤ 0.050
≤ 0.04
0.024
S
≤ 0.008
≤ 0.01
0.003
Ni
0.02-0.60
≤ 0.5
0.077
Al
0.001-0.25
≤ 0.02
0.006
Cr
18.0-20.0
18-22
19.098
Nb
0.30-0.80
0.2-1
0.495
Mo
1.80-2.50
≤ 2.5
2.015
N
≤ 0.015
≤ 0.03
0.018+
Sb
0.002-0.50


Fe & inevitable impurities
balance
remainder
remainder

*The claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

^A prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I
+The N value in the example is slightly above the upper limit claimed by applicant (0.018% vs 0.015%); however, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Further, Chassagne notes this is a result effective variable result effective variables, which are provide a motivation to experiment to reach a workable product in the claimed CRC range. (MPEP 2144.05 II. B).  The rationale to experiment with the N amount would have been to minimize the impact of the N on the corrosion resistance ([0028]).

	Nakata, in the similar field of endeavor, ferritic stainless steel excellent in strength resistance ([0020]) with an overlapping steel composition (claim 1) teaches the addition of Sb from most preferably 0.10-0.50 mass % ([0080]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chassagne to incorporate the addition of Sb taught by Nakata.  The motivation for doing so would have been to improve the crevice corrosion resistance and suppress the dissolution rate at the time of corrosion while preventing a decrease in workability ([0080]).

Regarding claim 2, Chassagne in view of Nakata teaches each limitation of claim 1, as discussed above and Chassagne further teaches Co of 0.02 mass% and Sn of 0.004 Mass % (Table 1 l1; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).

Regarding claims 3 and 5, Chassagne in view of Nakata teaches each limitation of claims 1 and 2, as discussed above.  Chassagne does not specifically further comprises, by mass%, at least one selected from the group consisting of Ca: 0.0002-0.0050% and Mg: 0.0002-0.0050%.  However Chassagne teaches iron and unavoidable impurities (Claim 1).  It is well known to one of ordinary skill in the art that the claimed ranges of Ca and Mg are within the range of unavoidable impurities in steel, taught by Chassagne.

Regarding claims 4 and 6-9, Chassagne in view of Nakata teaches each limitation of claims 1-3 and 5, as discussed above.  Chassagne further teaches the use of the steel for an operating temperature of 950 degrees Celsius or higher in combustion gas exhaust manifolds in the auto industry (i.e. engine exhaust gas) ([0054]; the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)) where the steel is a ferritic stainless steel (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784